Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/26/2021.  Presently claims 1-11 are pending. New claims 12 has been added.

Response to Arguments
Applicant's arguments filed 01/26/2021 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, however new Claim Rejections - 35 USC § 103 have been presented based upon the applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leclercq (US7438247B2) in view of Jianbo (CN205020152U attached NPL, English Machine translation).

Regarding claim 1, Leclercq disclose grinding roller (fig.3: (1)) for vertical axis crushers produced by foundry casting of a metal matrix (abstract and col.2 last 10 lines), said roller comprising:
a plurality of reinforcing inserts (figs.3 and 4: (5)) disposed on a periphery of a grinding roller (col.3 lines 25-27 and col.3 56-58), 
each of the reinforcing inserts including a peripheral surface disposed proximate an original work surface of the grinding roller (see fig.5 below);
Leclercq concerned with wear stress profile of the peripheral surface of the insert (5), the wear profile is varying between the heavy wear zones and light wear zone (col.4 lines 10-19).
Leclercq does not disclose wherein some portions of the peripheral surface of a same one of the reinforcing inserts are located at a distance d1 or d2 from the original work surface of the roller based on expected wear stresses, such that the roller includes: 
at least one first zone experiencing high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert positioned at a distance d1 set back relative to the original work surface of the roller; and a second zone experiencing low wear stress, wherein the second zone has a second portion of the peripheral surface 


    PNG
    media_image1.png
    866
    653
    media_image1.png
    Greyscale





















Leclercq does not disclose wherein some portions of the peripheral surface of a same one of the reinforcing inserts are located at a distance d1 or d2 from the original work surface of the roller based on expected wear stresses, such that the roller includes: 
at least one first zone experiencing high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert positioned at a distance d1 set back relative to the original work surface of the roller; and a second zone experiencing low wear stress, wherein the second zone has a second portion of the peripheral surface of the same insert positioned at a distance d2 set back relative to the original work surface of the roller; wherein d1 is less than d2.

Jianbo teaches a grinding roller for vertical crushers (paragraph 28), said roller comprising:
a reinforcing peripheral surface disposed proximate an original work surface of the grinding roller (see fig.1 below);
wherein some portions of the peripheral surface of a same one of the reinforcing inserts are located at a distance d1 or d2 from the original work surface of the roller (see fig.1 below) based on expected wear stresses (paragraphs 118-123) (paragraphs 88 and 146: the reference (1, 2, 3) of figure 1 are the same reference of (A, B, C) of paragraph 88 respectively), such that the roller includes: 

at least one first zone experiencing high wear stress (paragraphs 0017 and 184-201: the large end; i.e the zone (1) of fig.1 or the large bottom left end of element (4) of 
a second zone experiencing low wear stress (paragraph 0017 and 184-201: the large end; i.e the zone (1) of fig.1 or the small bottom right end of element (4)), wherein the second zone has a second portion of the peripheral surface of the same insert positioned at a distance d2 set back relative to the original work surface of the roller;
wherein d1 is less than d2 (see fig.1 below).

    PNG
    media_image2.png
    842
    717
    media_image2.png
    Greyscale
















Leclercq concerned with wear stress profile of the peripheral surface of the vertical roller, the wear profile is varying between the heavy wear zones and light wear zone (col.4 lines 10-19).
Jianbo concerned with wear stress profile of the peripheral surface of vertical roller, the wear profile is varying between the heavy wear zones and light wear zone (paragraphs 34-42, 118-123 and 184-201).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Leclercq to have some portions of the peripheral surface of a same one of the reinforcing inserts are located at a distance d1 or d2 from the original work surface of the roller based on expected wear stresses, such that the roller includes: at least one first zone experiencing high wear stress, wherein the first zone has a first portion of the peripheral surface of the same insert positioned at a distance d1 set back relative to the original work surface of the roller; and a second zone experiencing low wear stress, wherein the second zone has a second portion of the peripheral surface of the same insert positioned at a distance d2 set back relative to the original work surface of the roller; wherein d1 is less than d2 as taught by Jianbo in order to reduce the maintenance cost and achieve economic benefits (Jianbo: paragraph 128), because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Jianbo teaches the roller comprises at least one intermediate third zone (fig.1: (2)) connecting the first and second zones (fig.1: (1) and (3)).  

Regarding claims 3-4 and 10-11, Leclercq in view Jianbo does not disclose wherein d1 is less than 10 mm and d2 is greater than or equal to 10 mm, wherein d1=0, wherein d1 is less than 5 mm, and wherein d2 is greater than 20 mm.
Jianbo is concerned with size of the of the peripheral surface (paragraph 100);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Jianbo to modify the distances d1 and d2 to be at any range including (d1 is less than 10 mm and d2 is greater than or equal to 10 mm; d1=0; d1 is less than 5 mm; or d2 is greater than 20 mm; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 5, Leclercq disclose wherein the roller comprises two high stress first zones (fig.5b: (4)) located on either side of a low stress second zone (fig.5b: (3)), and the roller is configured to be used symmetrically (fig.5) (col.4 lines 10-19).

Regarding claim 6, Leclercq disclose the inserts comprise ceramic reinforcements on a face oriented toward the work surface (col.3 lines 15-21).

Regarding claim 7, Leclercq disclose the inserts contain ceramic (col.3 lines 15-21).

Leclercq does not disclose the inserts contain up to 60 vol % of ceramic grains.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Leclercq to modify the inserts contain of ceramic grains to be at any range including 60 vol % of ceramic grains; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 8, Leclercq disclose the inserts contain ceramic grains; wherein the ceramic grains comprise alumina, zirconia, alumina-zirconia, and/or metal carbides (col.3 lines 15-21).

Regarding claim 9, Leclercq disclose the roller is frustoconical (fig.1).

Regarding claim 12, Leclercq disclose the peripheral surface is a continuous surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725